ETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-20 are pending in this instant application and are currently under examination.   

Priority
This application is a CON of 15/666,920 filed on 08/02/2017, now ABN, which is a CON of 13/261,130 filed on 03/20/2012, now PAT 9752191, which is a 371 of PCT/US2010/041598 filed on 07/09/2010, which claims benefit of US Provisional Application No. 61/224,328 filed on 07/09/2009 and 61/224,317 filed on 07/09/2009.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/224,328 or 61/224,317, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-20 recites “Table A”, which is different from the Table A of the PCT/US2010/041598 and the specification filed on 02/27/2020. Thus, the priority date of claims 1-20 is 07/09/2010.

Claim Objections
Claims 1, 5, 8, 14, 16, 17, 19, and 20 are objected to because of the following informalities: In claims 1 and 20, insert the missing phrase “in need thereof” immediately after the recitation “in a subject” (line 4 of claim 1; lines 1 to 2 of claim 20) because the method is only intended for a subject who needs the prognosing, diagnosing or monitoring CAN/IFTA. In claim 5, change the incorrect recitation “a value or other designation” (line 2) to “an independent value or designation” for individual at least five genes; insert the missing word “or” immediately after the recitation “the subject has” (line 2); and change the incorrect recitation “lacks and is” (line 3) to “lacks or is”. In claim 8, change the incorrect recitation “1-10 years of” (line 2) to “1-10 years prior to” because the step (a) is not intended for a subject before kidney transplantation. In claim 14, insert the missing bullet “(b)” immediately after the recitation “step” (two occurrences, lines 2 and 4). In claim 16, change the incorrect recitation “detect CAN/IFTA” (line 2) to “validate CAN/IFTA” because the preceding recitation “prognosing, diagnosing or monitoring CAN/IFTA” has achieved the “detect CAN/IFTA”; and insert the missing word “that” immediately before the complete sentence “the subject has or is at risk of CAN/IFTA” (lines 2 to 3). In claim 17, insert the missing word “kidney” immediately before the recitation “tissues” (line 2). In claim 19, insert the missing conjunction “and/or” immediately after the recitation “A, B, C,” (line 3). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 7-12, 15, 16, and 18 depend from claim 1.
Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The criteria to achieve the step “(b) prognosing, diagnosing or monitoring CAN/IFTA” (claim 1) and “(b) determining a subtype of CAN/IFTA” (claim 20) are omitted. Applicant is advised to change the recitation “a subject from the expression levels” (lines 6 to 7 of claim 1) to “a subject who meets a computed expression profile of a known CAN/IFTA as indicated by differential expressions of the at least 5 genes in comparison with a subject having kidney transplantation without CAN/IFTA”; and to replace the recitation “CAN/IFTA from the expression levels (line 3 of claim 20) with “CAN/IFTA by classifying the expression levels of the at least 5 genes in the subject in a computer according to expression levels of corresponding genes from patients with known CAN/IFTA or lack of CAN/IFTA”.
Claims 2-4, 6, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: If the step (b) achieves the prognosing, diagnosing or monitoring CAN/IFTA, it is not clear what the steps (b) in claims 2 and 3 are for. Thus, there is a gap between the step (b) in claim 1 and the steps (b) in claims 2 and 3. Also, it is not clear what is the “one or more reference expression levels” (lines 2 to 3 of claim 2) and “associated with a range of expression levels” (lines 2 to 3 of claim 4), and thus its definition is omitted. The recitation “indication whether” (line 3 of claims 3 and 6), which encompasses mental consideration and is not an active step. Claim 14 recites “the method further comprises changing the treatment regimen of the subject” (lines 2 to 3 of claim 14), which is omitted in the preamble of preceding claim 1. Applicant is advised to change the recitation “diagnosing or monitoring CAN/IFTA” (line 1 of claim 1) to “diagnosing, monitoring, or treating CAN/IFTA”; to replace the entire step (b) of claim 2 with “step (a) further comprises comparing the expression level of the gene in the subject to expression level of corresponding gene from patients with known CAN/IFTA or lack of CAN/IFTA”, to change the entire step (b) of claim 3 to “step (a) further comprises for each of the at least five genes assigning the expression level of the gene in the subject an independent value or designation providing an indication that estimates a risk of CAN/IFTA”; to replace the entire lines 2 and 3 of claim 4 with “is assigned an independent value on a normalized scale of values in kidney transplant patients with known CAN/IFTA or lack of CAN/IFTA”; and to change the recitation “indication whether the subject has or is at risk of CAN/IFTA” (line 3 of claim 6) to “indication that estimates the risk of CAN/IFTA”. 
Claim 13 recites “(a) hybridizing expression products to an array”, “(c) monitoring the formation of an amplification product”, and “(d) synthesizing a nucleic acid using mRNA as a template”. It is not clear how the intended expression level is obtained by those steps. Applicant is advised to change the above recitations to “(a) hybridizing nucleic acid or protein to an array”, “(c) monitoring a signal of an amplified nucleic acid”, and “(d) quantifying a nucleic acid synthesized from mRNA”, respectively. 
Claims 14 and 17 recite the limitation “the treatment” (lines 3 to 4 of claim 14) or "claim 1, wherein the transplanted kidney” (line 1 of claim 17).  There is insufficient antecedent basis for this limitation in the claim. Applicants are advised to change the above recitations to “a prior treatment“ and  “claim 8, wherein the transplanted kidney”, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim interpretation: The rejection below is based on the original claim set filed on 02/27/2020 if the proposed amendments under 112 were not made.
Claims 1-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) and “October 2019 Update: Subject Matter Eligibility (issued October 17, 2019)” (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), are followed here. The claim is directed to a statutory category, e.g., a process (Step 1: YES). The claim is then analyzed in Step 2A (Prong one) to determine whether it is directed to any judicial exception. The claims 1 and 20 recite a method comprising (a) determining expression levels in a subject of at least 5 genes selected from the genes in Table A, B, C, D, E, F, G, H, I and/or J; and (b) prognosing, diagnosing or monitoring CAN/IFTA in a subject from the expression levels or a method comprising (a) determining expression levels in a subject of at least 5 genes selected from the genes in Tables A, B, C, D; E, F, G, H, I and/or J; and (b) determining a subtype of CAN/IFTA from the expression levels, which encompass a process of looking up a chart containing differentially expressed gene profile in various stages of CAN/IFTA and carrying out a mental step to correlate or to designate a expression profile to CAN/IFTA or subtype thereof, and thus the processes are natural phenomenon. Accordingly, the claim is directed to at least one exception (Step 2A, prong one: YES). The claim is then analyzed in Step 2A (Prong two) and is deemed that this judicial exception is not integrated into a practical application because there is no indication that the steps of comparing the expression level of the gene, assigning the expression level of the gene or on a normalized scale, combining the values or designations for each of the genes, repeating at different times, undergoing a kidney transplant, performing on a blood (or a peripheral blood, a blood plasma, or a peripheral blood lymphocyte) sample, determining at the mRNA level or the protein level, hybridizing in an array, amplifying nucleic acid (or using mRNA as a template), changing the treatment regimen of the subject in response to the prognosing, diagnosing or monitoring step, administering an immunosuppressive drug to the subject, performing an additional procedure to detect CAN/IFTA or risk thereof, and being a human subject, recited by claims 2-18, change the process in any marked way. Instead, the recited steps are also the steps of looking up a chart and carrying out a mental step to correlate or to designate a expression profile to CAN/IFTA. Thus, the claimed process as a whole does not display markedly different characteristics compared to the closest naturally occurring process. Accordingly, the Step 2A (Prong two) is NO because this judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because prior to applicant’s invention and at the time of filing the application, the recited prognosing, diagnosing, monitoring, or subtyping steps for CAN/IFTA were well-understood, routine and conventional in the field, as evidenced by the reference under the 102/103 rejection below. The recitation of specific comparing or designating step does not affect this analysis, because it was also well-understood, routine and conventional. Thus, the claimed method, when recited at this high level of generality, does not meaningfully limit the claim, and the claim as a whole does not amount to significantly more than each “natural phenomenon” by itself (Step 2B: NO). The claim does not qualify as eligible subject matter.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102 (a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Flechner et al. (American Journal of Transplantation 4:1475-1489, 2004, hereinafter referred to as Flechner ‘2004).
With regard to structural limitations “a method comprising (a) determining expression levels (or at the mRNA level; or hybridizing to an array) in a subject (or a human) in need thereof of at least 5 genes selected from the genes in Table A, B, C, D, E, F, G, H, I and/or J (or further comprises comparing the expression level of the gene in the subject to expression level of corresponding gene from patients with known CAN/IFTA or lack of CAN/IFTA; or further comprises for each of the at least five genes assigning the expression level of the gene in the subject an independent value (or a normalized scale; or a combined value) or designation (or an additional procedure) providing an indication that estimates a risk of CAN/IFTA); and (b) prognosing, diagnosing or monitoring CAN/IFTA in a subject who meets a computed expression profile of a known CAN/IFTA as indicated by differential expressions of the at least 5 genes in comparison with a subject having kidney transplantation without CAN/IFTA” (claims 1-6, 12, 13, 16, and 18), “the method is repeated at different times; the subject has undergone a kidney (or kidney organ, tissue, or cell) transplant within 1-10 years prior to performing step (a); step (a) is performed on a blood (or a peripheral blood; or a peripheral blood lymphocyte) sample” (claims 7-11 and 17), ”changing a prior treatment regimen (or administering an immunosuppressive drug) in response to the prognosing, diagnosing or monitoring step” (claims 14 and 15), “An array, comprising a support or supports bearing a plurality of nucleic acid probes complementary to a plurality of mRNAs fewer than 5000 in number, wherein the plurality of mRNAs includes mRNAs expressed by at least five genes selected from Table A, B, C, and/or D” (claim 19), and “a method comprising (a) determining expression levels in a subject in need thereof of at least 5 genes selected from the genes in Tables A, B, C, D; E, F, G, H, I and/or J; and (b) determining a subtype of CAN/IFTA by classifying the expression levels of the at least 5 genes in the subject in a computer according to expression levels of corresponding genes from patients with known CAN/IFTA or lack of CAN/IFTA” (claim 20): 
Flechner ‘2004 disclosed DNA microarrays (HG-U95Av2 GeneChips, Affymetrix) to determine gene expression profiles for kidney biopsies and peripheral blood lymphocytes (PBLs) in transplant patients including normal donor kidneys, well-functioning transplants without rejection, kidneys undergoing acute rejection, and transplants with renal dysfunction without rejection; and a data analysis schema based on expression signal determination, class comparison and prediction, hierarchical clustering, statistical power analysis and real-time quantitative PCR validation. We identified distinct gene expression signatures for both biopsies and PBLs that correlated significantly with each of the different classes of transplant patients. Acute rejection (AR group) episodes were Banff criteria scored (Banff IIA; 3 patients, Banff IA: 2 patients, and borderline: 2 patients) and confirmed by response to anti-rejection therapy. A total of 10 protocol biopsies (TX group) was carried out more than one-year post transplant in patients with good transplant function and normal histology, and five recipients (NR group) had renal dysfunction without rejection on biopsy (page 1475, abstract; page 1476, left col., para. 4; right col., para. 1). A total of 96 up-regulated and 619 down-regulated genes was identified after comparing biopsies of acute rejection to those of the stable transplants (AR vs. TX). Figure 1, Gene expression profiles generated from kidney biopsies according to different clinical classes, shows gene upregulation in AR group versus TX group, including CD14 antigen (listed in Tables F and I of this Application), CD163 antigen (listed in Table A of this Application), Fc fragment of lgE-high affinity I-receptor for-gamma polypeptide (listed in Table I of this Application), lipocalin 2 (listed in Table G of this Application), and S100 calcium binding protein A8 (listed in Tables A and C of this Application). Figure 2, Unsupervised and supervised hierarchical clustering of gene expression profiles generated from kidney biopsies according to different clinical classes (AR, TX, and NR groups), includes H2A histone family-member Y (listed in Table A of this Application), lymphocyte-specific protein tyrosine kinase (listed in Table F of this Application), signal transducer and activator of transcription 1_91kDa (listed in Table G of this Application), docking protein 1_62kDa (downstream of tyrosine kinase 1) (listed in Table E of this Application), Serum Albumin Gene (ALB) (listed in Table I of this Application), Hs.306327 (listed in Table E of this Application), and ARP1 actin-related protein 1 homolog B-centractin beta (yeast) (listed in Tables G and J of this Application). Figure 3, Gene expression profiles generated from peripheral blood lymphocytes (PBLs) according to different clinical classes, shows gene upregulation in AR group versus TX group, including beta-2-microglobulin (listed in Table J of this Application) and nuclear transcription factor Y, alpha (listed in Tables A and C of this Application). Therefore, if gene expression profiling identifies a signature for acute rejection, then a patient on any given immunosuppressive regime could be monitored for that signature as a measure of the adequacy of immunosuppression. In turn, decisions to reduce or eliminate immunosuppressive drugs could be made with a strategy to safely monitor the results before clinically apparent changes in kidney function occur. It may also be possible to improve the safety of new immunosuppressive drugs, particularly in establishing dose responses (page 1478, right col., para. 2; page 1480, Figure 1C; page 1482, Figure 2C; page 1484, Figure 3D; page 1485, right col., para. 1). Real-time quantitative PCR (Q-PCR): cDNA was transcribed from 100 nG total RNA using the ABI cDNA Archive kit (Applied Biosystems). PCR performed on an ABI Prism 7900HT (Applied Biosystems) and all amplifications were carried out in triplicate and threshold cycle (Ct) scores were averaged for calculations of relative expression values. The Ct scores for genes of interest were normalized against Ct scores for the corresponding 18S rRNA control (page 1477, left col., para. 1).
Thus, these teachings of Flechner ‘2004 anticipate Applicant’s claims 1-20 because Banff criteria meet the definition of CAN/IFTA and at least 14 genes are listed in Tables A, C, E, F, G, I, or J of this Application, or, in the alternative, it is obvious for skilled artisan to measure and to identify the susceptible kidney transplant patients for CAN/IFTA according to a differential expression profile from 96 up-regulated and 619 down-regulated genes, as taught by Flechner ‘2004.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

(I) Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, 13, 15, 16, 26, 27, and 35 of U.S. Patent No. 9,752,191 (Salomon et al., issued on September 05, 2017). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat. ‘191 claims “A method of prognosing, diagnosing or monitoring CAN/IFTA (chronic allograft nephropathy, interstitial fibrosis and tubular atrophy, or chronic allograft nephropathy and interstitial fibrosis and tubular atrophy), comprising (a) obtaining target nucleic acids, wherein the target nucleic acids comprise mRNA from a blood sample from a human subject or nucleic acids derived from the mRNA from the blood sample from the human subject, wherein the human subject is a recipient of a transplanted kidney and has received an immunosuppressant drug; (b) contacting the target nucleic acids with at least ten probes, wherein the at least ten probes are specific for genes associated with the presence or absence of CAN/IFTA and are specific for at least genes ANTXR2, SYNPO, VSIG4, GFI1B, SPTLC2, RNF175, and EST56 (listed in Tables A, B, and/or I) … a statistically significant negative-fold change relative to a kidney transplant patient without CAN/IFTA and the expression levels of ANXR2, VSIG4, SPTLC2, RNF17S, and EST56 detected in step (c) have a statistically significant positive-fold change relative to a kidney transplant patient without CAN/IFTA; and (e) administering an increased dose of the immunosuppressant drug to the human subject in order to treat or prevent the CAN/IFTA prognosed, diagnosed or monitored in the transplanted kidney of the human subject in step (d) or administering a new immunosuppressant drug to the human subject in order to treat or prevent the CAN/IFTA prognosed, diagnosed or monitored in the transplanted kidney of the human subject in step (d)” (claims 1 and 2), reading on claims 1-3, 9-15, 18, and 20 of this Application. Claims 3, 4, 5, 6, 8, 9, 10, 13, 15, 16, 26/27, and 35 of Pat. ‘191 further read on claims 4, 5, 6, 7, 8, 9/10, 11, 12, 13/19, 16, 17, and 1 of this Application, respectively. 
	Thus, claims 1-20 of this Application encompass or overlap with claims 1-6, 8-10, 13, 15, 16, 26, 27, and 35 of Pat. ‘191.

(II) Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 14, 15, 17, and 19 of copending Application No. 16/751,523 (Salomon et al., claim set of 01/24/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘523 claims “A method of prognosing, detecting, diagnosing or monitoring a kidney transplant rejection or injury, or lack thereof in a subject, comprising: (a) obtaining nucleic acids of interest, wherein the nucleic acids of interest comprise mRNA extracted from a sample from a subject or nucleic acids derived from the mRNA extracted from the sample from the subject; (b) detecting expression levels in the subject of the at least five genes selected from the at least one of Tables 7, 8, 9, 10, and 11, using the nucleic acids of interest obtained in step (a); and (c) prognosing, detecting, diagnosing or monitoring the kidney transplant rejection or injury, or lack thereof in the subject from the expression levels detected in step (c)” (claim 1) and “wherein the subject has acute rejection (AR), acute dysfunction no rejection (ADNR), chronic allograft nephropathy (CAN), or well-functioning normal transplant (TX)” (claim 4), reading on claims 1, 17, 18, and 20 of this Application. The genes EGF, SLC12A3, PCK2, C21orf33, APOC3, CHDH, PLG, ANK2, PKLR, XPNPEP2, CLRN3, PCYT2, PIK3C2G, DCXR, APOE, BHMT, B2M, PSMB8, MST4, and ALB in Tables 9, 10, and/or 11 of Appl. ‘523 are also listed in Table A, B, C, D, E, F, G, H, I and/or J of this Application. Appl. ‘523 also disclosed specifically transplant patients with AR of specified Banff stage, reading on IFTA of this Application. Claims 5, 6, 7, 8, 9, 10, 12, 3, 17, 2, 14, 15, and 19 of Appl. ‘523 further read on claims 2, 3, 4, 5, 6, 7, 8, 9/10/11, 12, 13, 14, 15/16, and 19 of this Application, respectively. 
Thus, claims 1-20 of this Application encompass or overlap with claims 1-10, 12, 14, 15, 17, and 19 of Appl. ‘523. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623